Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 1, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01223-CV
____________
 
KRISTINA S., Appellant
 
V.
 
CHARISMA R., Appellee
 

 
On Appeal from the 125th District Court

Harris County, Texas
Trial Court Cause No. 2010-29216
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from an order signed August 26,
2010.  Appellant filed a timely motion to modify the order on September 17,
2010.  Appellant filed a notice of appeal on December 19, 2010.
When appellant has filed a timely post-judgment motion, the
notice of appeal must be filed within 90 days after the date the judgment is
signed.  See Tex. R. App. P. 26.1(a). 
Appellant’s notice of appeal was not filed timely.  A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617–18
(1997) (construing the predecessor to Rule 26).  Appellant’s notice of appeal,
however, was not filed within the fifteen-day period provided by rule 26.3
On January 14, 2011, appellee filed a motion to dismiss the
appeal for want of jurisdiction.  On January 24, 2011, appellant filed a
response, which fails to demonstrate that this court has jurisdiction to
entertain the appeal.
Accordingly, appellee’s motion is granted, and the appeal is
ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.